Title: To George Washington from Brigadier General Anthony Wayne, 9 October 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Light Infantry Camp hights of Haverstraw [N.Y.]9th Octr 1779.
        
        Enclosed is a plan of the Enemies works at Stoney point—taken by Colo. Putnam with the points of attack in case of an Investure.
        They have neither Bomb proofs—nor a Magazine, their Amunition is kept on Board a Sloop in the rear of the point except a few Rounds for their Artillery which are Covered by two tents—they have one 32 pounder mounted on their Right or North part of the works, one 18 on their left or South side—a few fives Sixes & four 52 & 42 Inch Howitz at Intermediate distances between their two extremes where the 32 & 18 pounders are & in the Block Houses.
        I am of Opinion that two 18 & two or three 12 pounders on travelling Carriages with two 8 Inch Howitz would be a Sufficiency of Artillery to reduce this post, as the facins have given way & fell down in many parts of the Works especially the Advanced Redoubt A, which

from the points A. B. & E. would soon be Reduced & a lodgment Effected in its rear—a Combined attack on verplanks point ought to take place at the same time—which would drive down the Shipping & boats—was two Practicable breach’s to be Effected & the block Houses demolished—I think we should—carry the Works by storm with great care, & I am fully of Opinion that the breaches may be Effected in 24 after possessing the Advanced work A, which will be Effectually Covered by the points A: C. E.—what time it will take to demolish the block Houses I can’t say—as that depends on few ⟨luckey⟩ shells as to the probability of the Enemy Raising the siege—your Excellency will best determine—Indeed it will in a great measure depend upon the Arrival of Count De Estaing. I am Your Excellencys Most Obt Hume Sert
        
          Anty Wayne
        
      